    Case: 1:20-cv-02531 Document #: 71 Filed: 01/19/21 Page 1 of 4 PageID #:846



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JOHN DOE,                              )
                                        )                Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )                Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)
                   UNOPPOSED MOTION TO DISMISS FOR LACK OF
                        SUBJECT MATTER JURISDICTION

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), Plaintiff John Doe moves the Court

to dismiss this action for lack of subject matter jurisdiction, and submits as follows:

       On December 27, 2020, Defendant Donald J. Trump signed into law the Consolidated

Appropriations Act, 2021. Subtitle B of title II of division N of that legislation, which is

captioned the “COVID-related Tax Relief Act of 2020,” among other things, amends certain

provisions of the Coronavirus Aid, Relief, and Economic Security Act (the CARES Act),

including the provision codified at I.R.C. § 6428(g), the so-called Exclusion Provision, which

would have denied any CARES Act tax credit on a joint return unless both spouses on that return

possessed and set forth on the return valid Social Security Numbers (SSNs) for each.

Specifically, section 273(a)(3) of the COVID-related Tax Relief Act of 2020 replaces I.R.C.

§ 6428(g)(1)(B), which would have denied a CARES Act tax credit to either spouse on a joint

return unless both had valid SSNs, with a new provision that, “[i]n the case of a joint return,”

allows a CARES Act tax credit of up to “$1,200 if the valid identification number of only 1

spouse is included on the return of tax for the taxable year, and zero if the valid identification

number of neither spouse is so included.” Similarly, section 273(a)(3) of the COVID-related Tax
     Case: 1:20-cv-02531 Document #: 71 Filed: 01/19/21 Page 2 of 4 PageID #:847



Relief Act of 2020 also replaces I.R.C. § 6428(g)(1)(C), which would have denied a CARES Act

tax credit to any otherwise qualifying child on a joint return unless both spouses on that return

had valid SSNs, with a new provision that, “in the case of a joint return,” allows a CARES Act

tax credit of up to $500, provided “the valid identification number of at least 1 spouse” on the

return is included on it.

         Further, section 273(b) of the COVID-related Tax Relief Act of 2020 provides that “[t]he

amendments made by this section shall take effect as if included in section 2201 of the CARES

Act.” In sum, section 273(a)(3) of the COVID-related Tax Relief Act of 2020 retroactively

repeals and replaces the Exclusion Provision with one that provides substantially the same relief

that Plaintiff John Doe sought in this action for himself and others similarly situated. 1

         Accordingly, this “case is moot” because “the issues presented are no longer live,” and

“the parties lack a legally cognizable interest in the outcome.” County of Los Angeles v. Davis,

440 U.S. 625, 631 (1979) (quotation and punctuation omitted). In particular, the enactment of

section 273(a)(3) of the COVID-related Tax Relief Act of 2020 leaves “no reasonable

expectation that the alleged violation will recur.” Id. (quotation, punctuation, and alteration

omitted). And the retroactive effect of that provision has “completely and irrevocably eradicated

the effects of the alleged violation.” Id. (quotation and punctuation omitted).

         Because Plaintiff’s action no longer represents a “case or controversy,” within the

meaning of Article III, section 2 of the Constitution, the Court does not retain subject matter

jurisdiction over it. See, e.g., SEC v. Medical Committee for Human Rights, 404 U.S. 403, 407

(1972) (stating that a federal court’s “lack of jurisdiction to review moot cases derives from the


1
  While the changes to I.R.C. § 6428(g) made by section 273(a)(3) of the COVID-related Tax Relief Act of 2020
apply for purposes of determining eligibility for a CARES Act tax credit under I.R.C. § 6428(a), they do not affect
the eligibility for an advance refund of that credit under I.R.C. § 6428(f). Resultantly, Plaintiff John Doe and others
similarly situated will not receive any payment unless and until they file their 2020 tax returns, and even then, only
to the extent that the CARES Act tax credit exceeds their tax liability for the year.


                                                           2
     Case: 1:20-cv-02531 Document #: 71 Filed: 01/19/21 Page 3 of 4 PageID #:848



requirement of Article III of the Constitution under which the exercise of judicial power depends

upon the existence of a case or controversy” (quotation and punctuation omitted)).

        Plaintiff therefore moves that the Court dismiss the action for lack of subject matter

jurisdiction.

Dated: January 19, 2021                               Respectfully submitted,

                                                      JOHN DOE, individually and on behalf of
                                                      others similarly situated (collectively
                                                      “Their”)

                                              By:     /s/ Lana B. Nassar
                                                      Lana B. Nassar
                                                      Blaise & Nitschke, P.C.
                                                      123 N. Wacker Drive, Suite 250
                                                      Chicago, Illinois 60606
                                                      T: (312) 448-6602
                                                      F: (312) 803-1940
                                                      lnassar@blaisenitschkelaw.com
                                                      One of Their attorneys

                                              By:     /s/ Guinevere Moore
                                                      Guinevere Moore
                                                      Moore Tax Law Group LLC
                                                      150 N. Clark, Suite 1250
                                                      Chicago, IL 60606
                                                      T: (312) 549-9990
                                                      F: (312) 549-9991
                                                      Guinevere.moore@mooretaxlawgroup.com
                                                      One of Their attorneys




                                                 3
    Case: 1:20-cv-02531 Document #: 71 Filed: 01/19/21 Page 4 of 4 PageID #:849



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 19th day of January, 2021, she caused the foregoing
instrument to be electronically filed with the Clerk of the United States District Court for the
Northern District of Illinois using the CM/ECF system.


                                                           /s/ Lana B. Nassar
                                                           Lana B. Nassar

Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
lnassar@blaisenitschkelaw.com
ARDC No. 6319396




                                                4
